Title: Enclosure: To Sempill and Company, [20 May 1786]
From: Hamilton, Alexander
To: Sempill, John,Amorey, William


[New York, May 18, 1786]
Know all Men by these presents, that I Alexander Hamilton of the City of New York, Counsellor at Law, have made, ordained, authorized, constituted and appointed, and by these presents do make, ordain, authorize, constitute and appoint John Sempill and William Amorey of the Island of St. Croix Merchants jointly and severally my true and lawfull Attornies, for me and in my Name, and to my Use to ask, demand, sue for, recover and receive of all and every person whomsoever in the said Island of St. Croix, all and every Sum and Sums of Money Debts, Legacies and Demands whatsoever which now are due, owing and coming unto me, and in default of payment thereof, to have use and take all lawfull ways and means in my Name or otherwise for the Recovery thereof, by Attachment, Arrest or otherwise, and to compound and agree for the same, and on Receipt thereof acquittances or other sufficient Discharges for the same for me and in my Name to make seal and deliver, and to do all lawfull Acts and Things whatsoever concerning the premisses as fully in every Respect, as I myself might or could do if I was personally present, and an Attorney or Attornies under them or either of them to make for the purposes aforesaid, and at their pleasure to revoke, hereby ratifying allowing and confirming all and whatsoever my said Attornies or Attorney shall in my Name lawfully do or cause to be done in and about the premisses by virtue of these presents—In Witness whereof I have hereunto set my Hand and Seal the eighteenth Day of May in the Year of our Lord one Thousand seven Hundred and eighty six.




Sealed and delivered in the presence of Balthr. De Haert. Jo. Strong
}
Alexander Hamilton


To all to whom these presents shall come or may in any wise concern, I Balthazer De Haert Notary public, duly constituted and appointed by letters patent under the great Seal of the State of New York, residing in the City of New York, do hereby certify, declare and make Known, that on the Day of the date hereof, personally appeared before me, Alexander Hamilton of the said City Esquire, and sealed and delivered the within written Letter or Power of Attorney as and for his Act and Deed, for the use and purposes within mentioned in my presence, and in the presence of Joseph Strong, who hath also subscribed his Name as a Witness thereto. In Testimony whereof I have hereunto set my Hand and affixed my Notarial Seal The eighteenth day of May in the year of our Lord one Thousand seven Hundred & eighty six.
Balthr. De Haert
Not: publ:
This done in the Presence of Jo. Strong

